Case 6:19-cv-01272-RBD-GJK Document 22 Filed 12/17/19 Page 1 of 1 PageID 100



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

HEATHER LOOBY,

      Plaintiff,

v.                                                             Case No: 6:19-cv-1272-Orl-37GJK

PHYSICIANS RESOURCE LLC
and ROCHELLE CANNON,

      Defendants.


                                               ORDER 1
      The Court having considered Plaintiff[’]s Response to Order to Show Cause

(Doc. 20), and the Renewed Joint Motion for Approval of Settlement and Incorporated

Memorandum of Law (Doc. 21), the Order to Show Cause (Doc. 19) is DISCHARGED.

      DONE and ORDERED in Orlando, Florida, on December 17, 2019.




Copies furnished to:

      Counsel of Record
      Unrepresented Parties




      1   Judge Smith is temporarily handling this case in the place of Judge Kelly.
